Title: From Thomas Jefferson to John Rhea, 30 April 1805
From: Jefferson, Thomas
To: Rhea, John


                  
                     Dear Sir
                     
                     Washington Apr. 30. 05.
                  
                  Agreeably to the recommendation of Mr. Anderson & yourself I sent to mr George Duffield a commission as a judge of the territory of Orleans. I have since learnt with great pain & from an authority not to be doubted that mr Duffield has contracted a habit of drinking to a degree which renders him unfit for a judge. by the constitution the present commission continues only to the end of the next session of Congress. the tenure for life is given only to that which issues on my nomination of him to the Senate, and their approbation. but if the fact abovementioned be true, as I believe it to be without doubt, my duty will not permit me to nominate him to the Senate. it would be an act of friendship to let him know this, as the repairing to his station might derange his present affairs, & the being recalled from it affect his reputation. under these circumstances I have thought it my duty to put it in your power to endeavor that he might be saved from these disagreeable circumstances by resignation. should he conclude not to accept the sooner it is made known to me the better, that the office may be filled.
                  I have appointed mr Tremble one of the Commissioners for the territory of Louisiana. Accept my friendly salutations & assurances of great esteem.
                  
                     Th: Jefferson
                     
                  
               